Evans, P. J.,
This matter is before us on an appeal from an order of the Department *581of Revenue suspending appellant’s operator’s license for a period of one month.
The facts involved are not in dispute. Appellant was driving on a city street at 6 p.m., at the rate of approximately 30 miles per hour. The pavement was wet. Appellant states that he looked at his watch once and immediately took a second look, after which he glanced at the road ahead. Two cars in front of him had stopped, and the knowledge of this came to him too late to permit the effective application of brakes. He ran into the car ahead and, in addition to doing damage to this vehicle, injured himself.
We feel that this is reckless driving. For a person to drive at the admitted speed on a wet pavement in the city and to permit his attention to be diverted, as here admitted, is to make sooner or later inevitable what happened in this case.

Order

And now, to wit, November 4, 1952, the appeal is dismissed, and the order of the Department of Revenue suspending appellant’s operator’s license for a period of 30 days is affirmed.